Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Weissman on February 22, 2022.

The application has been amended as follows: 

Claim 1, line 6, delete “ZSM-5” and insert “HZSM-5”.
Claim 1, line 9, delete “originated from the” and insert “originating from the presence of the”.
Claim 1, line 11, delete “is configured for” and insert “is effective to promote”.

Claim 5, line 17, delete “the” and insert “a”.
Claim 5, line 20, delete “originated from the” and insert “originating from the presence of the”.
Claim 5, line 22, delete “is configured for” and insert “is effective to promote”.


Claim 9, line 4, delete “H-ZSM-5” and insert “HZSM-5”.
Claim 9, line 6, delete “H-ZSM-5” and insert “HZSM-5”.
Claim 9, line 18, delete “the” and insert “a”.
Claim 9, line 21, delete “originated from the” and insert “originating from the presence of the”.
Claim 9, line 23, delete “is configured for” and insert “is effective to promote”.
Claim 9, second to last line, delete “comprises” and insert “consists”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed invention.  The prior art fails to teach or suggest a catalyst composition comprising a platinum and cobalt HZSM-5 in combination with a binder, wherein the composition is effective to promote the conversion of n-heptane into the specified conversion obtained.  Accordingly, the restriction requirement of July 16, 2021 is hereby withdrawn and the non-elected claims 5, 6, 9 and 10 have been rejoined and examined for patentability.  They require the herein claim catalytic composition being produced and used in a hydrocarbon conversion process.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732